DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/617,879, filed on 16 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 16 January 2018. 
Claim Status
	
Claims 4, 6-7, 9, 11-13, 15-20, 22-24, 26-68, 70, 72-88, 90-95, 97-98, 100, 102, 104-105, 107-110, 112-121, 123-128, 130, 132, 135, 137-145, 147, 149-150, 152-156, 158-161, 163,165-181, 183-228, 230-245, and 248-250 are cancelled. Claim 251 is new. Claims 1-3, 5, 8, 10, 14, 21, 25, 69, 71, 89, 96, 99, 101, 103, 106, 111, 122, 129, 131, 133-134, 136, 146, 148, 151, 157, 162, 164, 182, 229, 246-247, and 251 are pending and subject to Restriction/Election.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5, 8, 10, 14, 21, 25, 69, 71, 89, 96, 99, 101, 103, 106, 111, 122, 129, and 131 are drawn to a product comprising (i) a capsid protein and (ii) a nucleic acid comprising a promoter operably linked to a nucleotide sequence encoding an enzyme which has a deoxyribonuclease (DNase) activity, wherein the promoter is a liver-specific promoter.
II. Claims 133-134, 136, 146, 157, and 251 are drawn to a method for treating a disease or condition in a subject in need thereof, wherein the disease or condition is accompanied by 
III. Claims 148 and 151 are drawn to a method for preventing or ameliorating one or more side effects associated with a chemotherapy or a radiation therapy in a subject in need thereof, said method comprising administering to the subject a therapeutically effective amount of the rAAV vector of claim 1.
IV. Claims 162, 164, and 246-247 are drawn to a method for treating a disease or condition in a subject in need thereof, wherein the disease or condition is accompanied by accumulation of cell free DNA (cfDNA) in the hepatic porto-sinusoidal circulation of the subject, said method comprising administering to the subject an expression vector comprising a nucleic acid comprising a promoter operably linked to a sequence encoding an enzyme which has a deoxyribonuclease (DNase) activity, wherein the promoter is a liver-specific promoter or wherein the vector comprises one or more molecules capable of targeting of the nucleic acid to liver cells.
V. Claims 182 and 229 are drawn to a method for preventing or ameliorating one or more side effects associated with a chemotherapy or a radiation therapy in a subject in need thereof, said method comprising administering to the subject an expression vector comprising a nucleic acid comprising a promoter operably linked to a sequence encoding an enzyme which has a deoxyribonuclease (DNase) activity, wherein the promoter is a liver-specific promoter and/or wherein the vector comprises one or more molecules capable of targeting the nucleic acid to liver cells.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention I has multiple uses as evidenced by having two methods of use disclosed in inventions II and III.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention I has multiple uses as evidenced by having two methods of use disclosed in inventions II and III.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are applied to different populations to obtain different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and/or are applied to different populations to obtain different effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and/or are applied to different populations to obtain different effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and/or are applied to different populations to obtain different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and/or are applied to different populations to obtain different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are applied to different populations to obtain different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See a variety of expression vectors were known in the art, before the time of filing the instant application, that include, for example, non-viral vectors or non-AAV vectors, wherein the vector(s) comprise one or more molecules capable of targeting a nucleic acid to liver cells without the use of a liver-specific promoter, therefore many materially different products other than invention I may be conceived for the method of invention IV.  Furthermore, the product  has separate utility, as evidenced by invention I having two methods of use disclosed in inventions II and III, to treat different populations to obtain different outcomes.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, a variety of expression vectors were known in the art, before the time of filing the instant application, that include, for example, non-viral vectors or non-AAV vectors, wherein the vector(s) comprise one or more molecules capable of targeting a nucleic acid to liver cells without the use of a liver-specific promoter, therefore many materially different products other than invention I may be conceived for the method of invention V.  Furthermore, the product  has separate utility, as evidenced by invention I having two methods of use disclosed in inventions II and III, to treat different populations to obtain different outcomes.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The inventions require different fields of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). A search for each group identified above requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one group is expected to return a set of art references that would not comprehensively cover any other group. Accordingly, a search of all groups in a single application is considered to present an undue search and examination burden on the Office.
Applicant is advised that the reply to this requirement to be complete must include:
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species. 
i) alternative vectors of claim 1 (recited in claim 10):
	a) SEQ ID NO: 30
	b) SEQ ID NO: 31
ii) alternative DNase 1 mutants (recited in claim 21):
	a) SEQ ID NO: 5
	b) SEQ ID NO: 2
iii) alternative secretory signal sequences (recited in claim 71):
	a) SEQ ID NO: 6
	b) SEQ ID NO: 7
	c) SEQ ID NO: 25
iv) alternative diseases (recited in claims 134 and 164):

	b) a neurodegenerative disease
	c) atherosclerosis
	d) a delayed-type hypersensitivity reaction	
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (i.e. a vector, a DNase I mutant, or a secretory signal), or the species comprise different amino acid/nucleic acid sequences, or the species comprise different diseases. In addition, these species are not obvious variants of each other based on the current record. Each species requires a sequence search or a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). There is a search and/or examination burden for the patentably distinct species as set forth above. Furthermore, a search for each species identified above requires a unique keyword search or sequence search that is divergent and non-coextensive with the search for any other species. A complete search for one species is expected to return a set of art references that would not comprehensively cover any other species. Accordingly, a search of all species in a single application is considered to present an undue search and examination burden on the Office.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species set forth in i), a single disclosed species set forth in ii), a single disclosed species set forth in iii), and a single disclosed species set forth in iv), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 133, 148, 162, and 182 are generic.

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include: 
(i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                          

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633